DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 01/11/2022 amended claims 30, 32, 40, and 42.  Claims 30-49 are pending and allowed.

Response to Arguments
Applicant’s arguments see Remarks, filed on 01/11/2022, with respect to claims 30 and 40 have been fully considered and are persuasive.  The rejections of claims 30-33, 36, 38-43, 46 and 48-49 have been withdrawn. 

Allowance
Claims 30-49 are allowed.
Regarding claims 30 and 40, the closest prior art references, Robbins and Abovitz, do not teach, by themselves or in combination with one another, “the eyepiece is configured to output a first portion of the light guided within the waveguide layer from a first region of the eyepiece as if the first portion of the light originated from a first depth with respect to the waveguide layer and to output a second portion of the light guided within the waveguide layer from a second region of the eyepiece as if the second portion of the light originated from a second depth with respect to the waveguide layer, the second region being laterally displaced and non-overlapping 
Claims 31-39 and 41-19 depend, directly or indirectly, on claims 30 and 40; hence they are also allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882